Citation Nr: 0306288	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for skin cancer.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's current skin cancer, first diagnosed in the 
1990s, is not due to a disease or injury in service, 
including inservice sun exposure.


CONCLUSION OF LAW

Skin cancer was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for service connection for skin cancer.  VA has 
obtained all reported VA treatment records.  VA has also 
obtained all available private treatment records.  The 
veteran has reported some private treatment immediately 
following service.  However, he has been unable to provide 
information needed to request these records.

VA has also afforded the veteran an examination that contains 
findings needed to decide his claim.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the November 1998 
rating decision, a June 1999 statement of the case (SOC), the 
March 2001 Board remand, and an October 2002 supplemental 
statement of the case (SSOC).  These documents together 
relate the law and regulations that govern the veteran's 
claim.  These documents list the evidence considered and the 
reasons for the determinations made regarding that claim.  In 
the March 2001 Board remand and in a July 2001 letter, VA 
informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.

II.  Service Connection for Skin Cancer

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran notes that he had skin disorders during service.  
He contends that multiple skin cancers diagnosed after 
service developed either from the skin disorders during 
service, or from exposure to excessive sunlight or other 
risks during service.

The veteran was not found to have any skin disorders when he 
was examined in January 1944 for entry into service.  In 
January 1946, he was seen for a painless, but enlarging, lump 
in his left breast.  The lump was surgically removed.  On 
examination in February 1946 for separation from service, he 
was noted to have a scar on the left breast where the lump 
had been removed.  No other skin disorder was noted at that 
time.  The veteran's service medical records do not reflect 
skin-related complaints or treatment except for the lump on 
the left breast.

The veteran's claims file contains reports of annual medical 
examinations performed in the 1950s to 1990s by the veteran's 
employer.  The report of a 1982 examination notes that the 
veteran had tinea cruris.  Reports from 1988 and 1991 
examinations reflect that the veteran had an unidentified 
skin disease.

VA outpatient treatment notes reflect that the veteran has 
been followed for skin conditions in 1980s through 2000s.  
Some types of skin growths were treated with liquid nitrogen.  
He was seen in October 1985 for a recurrent rash on his right 
knee.  In January 1986, he was seen for excision of skin tags 
under the axillae, and for biopsy of verrucous lesions on the 
lower extremities.  The skin tags were found to be polypoid 
intradermal nevi, and the lower extremity lesions were 
diagnosed as acrokeratosis verruciformis.  The acrokeratosis 
verruciformis was noted again in October 1986 and June 1987, 
with lesions on the legs and arms.  

In December 1987, he was noted to have acrokeratosis 
verruciformis lesions on the legs and arms, and a wart on the 
left third toe.  In June 1988, he had a scaly, itchy patch on 
his right arm.  In February 1989 he had actinic keratoses on 
the top of his head and the back of his hand, and 
acrokeratosis verruciformis on his legs.

The veteran was again found to have actinic keratoses and 
acrokeratosis verruciformis in August 1989 and April 1990.  
In April 1990, he also had an unidentified nodule on his left 
ear.  The actinic keratoses and acrokeratosis verruciformis 
continued to be present through treatment in December 1990, 
July 1991, July 1992, and July 1993.  In July 1992, he also 
had a wart in the right axilla.  A basal cell carcinoma was 
found on the left ear in July 1993 and removed in August 
1993.

In June 1993, the veteran filed a claim for service 
connection for skin disorders.  He indicated that he had had 
jungle rot during service, and that he had been treated at a 
VA facility for skin tumors.  In a June 1993 rating decision, 
the RO established service connection for a scar from 
excision of a cyst on the left breast.

The veteran had ongoing VA treatment for actinic keratoses 
and acrokeratosis verruciformis in 1993 through 1998.  It was 
noted that his skin was sun damaged.  He was treated for 
tinea pedis and seborrheic keratosis in 1996.  A squamous 
papilloma was found on the left arm in 1996.  A basal cell 
carcinoma of the left cheek was excised in 1997.  A squamous 
cell carcinoma of left cheek was excised in 1998.  

In June 1996, the veteran sought service connection for 
jungle rot incurred during service in the Philippines and New 
Guinea.  He indicated that medics in service had treated the 
skin disorder by applying a purple substance.  He stated that 
VA physicians currently froze or cut affected skin areas.  He 
reported that the VA treatment had been going on for several 
years.  The RO denied service connection for skin cancer in a 
November 1998 rating decision.

At his November 2000 hearing, the veteran testified that 
during service he had worked in and around water, maintaining 
landing craft.  He stated that he had worked in hot, sunny 
conditions during his nineteen months of service in the 
Pacific theater.  He reported that he had developed a skin 
disorder, which medics called jungle rot, and treated with a 
purple paste.  He noted that a growth on his chest had been 
excised during service.  He stated that his post-service 
employment had been indoors in a factory, in maintenance.  

He related that after service he had been found to have 
multiple skin cancer lesions, which had been excised by VA 
physicians.  He noted that VA physicians had related the 
cancerous lesions to sun exposure.  He indicated that he had 
received private treatment for skin problems soon after 
service, and VA treatment beginning in the 1980s.  He stated 
that his current skin problems looked like the skin disorders 
he had experienced during service.

The veteran indicated that he was not able to provide an 
address for the private physician who had treated him for 
skin disorders shortly after service.

VA outpatient treatment notes from 2001 reflect that the 
veteran continued to be followed for skin disorders, 
including actinic keratoses, on the scalp, face, nose, arms, 
trunk, and legs.  A recurrent basal cell carcinoma of the 
left cheek was excised in 2001.

On VA examination in March 2002, the examiner noted having 
reviewed the veteran's claims file.  The veteran indicated 
that during his service in the Pacific he had developed a 
blistering eruption on his face, that was pruritic, and that 
healed with scaling.  He reported that a lump was excised 
from his chest during service.  He reported that he had 
received post-service VA treatment for skin disorders, 
including multiple skin cancers, over the preceding ten 
years.

Examination revealed that the veteran's face had scars from 
removal of lesions, including a previous basal cell 
carcinoma, as well as multiple benign skin tumors and 
lesions.  His arms, back, and legs, had various types of 
lesions.  The examiner indicated that the veteran had 
multiple lentigos and seborrheic keratoses resulting from 
aging, and four pre-malignant actinic keratoses resulting 
from sun exposure.  The examiner indicated that the veteran 
had a skin type that was sensitive to the sun.  

The examiner stated that in the veteran's home area, central 
Virginia, "at least 70 percent" of the sunlight that 
activates skin diseases leading to skin cancer occurs before 
the age of 18 years.  The examiner stated the impression that 
the majority of the veteran's skin lesions were related to 
age and to long-term sun exposure beginning in childhood.  
The examiner opined that it was more likely than not that the 
veteran's cancerous and benign skin disorders were due to 
long term sun exposure that occurred outside of the veteran's 
active service.

Other than the lump on the chest, skin disorders during the 
veteran's service were not documented in his service medical 
records.  There are substantial records of the veteran's skin 
disorders from the early 1980s forward, including skin 
cancers discovered beginning in the early 1990s.

The VA physician who reviewed the veteran's file and examined 
the veteran in 2002 concluded that the veteran's current skin 
disorders are the result of age and sun exposure.  Based on 
the way sun exposure over time leads to the development of 
skin cancer, the examiner opined that it was more likely than 
not that the veteran's skin cancer developed from sun 
exposure that occurred outside of his period of service.  

While the veteran is competent to report his inservice 
exposure to sun, competent medical evidence is needed to 
establish a link between such exposure and the recently 
identified skin cancer.  See Grotveit v. Brown, 5 Vet. App. 
91, 93 (1993) (holding that a lay person is not competent to 
offer an opinion as to medical causation).  

The only competent opinion as to the link between the current 
skin cancer and service, is that of the VA examiner.  As just 
noted, the examiner found that it was most likely that the 
veteran's skin cancer was the result of sun exposure outside 
of service.  Therefore, the Board concludes that the 
preponderance of the evidence is against incurrence or 
aggravation of the veteran's skin cancer during service.  
Service connection must be denied.


ORDER

Entitlement to service connection for skin cancer is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

